department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t1go tax_exempt_and_government_entities_division date jul employer_identification_number legend dear sir or madam this is in response to a letter dated date which requested certain rulings with respect to a proposed transfer of all of the assets of b to c b and c are exempt under sec_501 c of the internal_revenue_code and are classified as private_foundations under sec_509 b and c have approved a plan of merger under which b would merge with c under the plan c would be the surviving entity more economically and effectively accomplished as a result of the merger after the merger c will continue to carry out the charitable purposes previously conducted by b effectively controlled by the same board_of directors b represents that the merger of its assets to c will be without consideration b will cease its separate legal existence upon completion of the merger b represents that it does not have any outstanding grants with respect to which it is required to exercise expenditure_responsibility under sec_4945 of the code b and c believe that their charitable objectives can be b and c are once the merger has been completed b will notify the service of its intent to terminate its private_foundation_status pursuant to sec_507 of the code at that time b will not have assets b has never notified the service in the past that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 of the code and the regulations to sec_507 sets forth rules applicable to terminating foundations the internal_revenue_service in revrul_2002_28 2002_20_irb_941 copy attached has issued guidance on the filing obligations and tax issues that arise when a private_foundation transfers all of its assets to one or more other private_foundations under sec_507 of the code the rev_rul presents three situations in which a private_foundation transfers all of its assets to one or more other private_foundations in situation one the foundation under a plan of dissolution distributes all of its remaining assets in equal shares to three other private_foundations in situation two the trustees of a private_foundation trust create a not-for-profit corporation to carry on the trust’s charitable activities which the trustees have determined can be more effectively accomplished by operating in corporate form all of the trust's assets and liabilities are transferred to the not-for-profit corporation in situation three two private_foundations transfer all of their assets and liabilities to a newly formed private_foundation in the rev_rul the service has ruled that a private_foundation that transfers all of its assets to one or more private_foundations in a transfer described in sec_507 is not required to notify the manager exempt_organizations determinations tax exempt government entities that it plans to terminate its private_foundation_status under sec_507 the ruling further states that if the private_foundation does not provide notice and does not terminate it is not subject_to termination_tax under sec_507 if the private_foundation provides notice and terminates then it is subject_to the tax however if the private_foundation has no assets on the day it provides notice the sec_507 tax will be zero the rev_rul gives detailed information as to the applicability of the excise_taxes imposed by sections of the code the ruling further provides that a private_foundation that has disposed of all its assets and terminates its private_foundation_status must file a form pf for the tax_year of the disposition and must comply with any expenditure_responsibility reporting obligations on the return a private_foundation that has disposed of all its assets and does not terminate its private_foundation_status must file a form_990-pf for the tax_year of the disposition and must comply with any expenditure_responsibility reporting obligations on the return but does not need to file returns in the following tax years if it has no assets and does not engage in any activities activities in later years it must resume filing form_990-pf for those years if the private_foundation receives additional assets or resumes our evaluation of the facts and circumstances in your ruling_request indicates that the transfer of b’s assets to c would be similar to the facts and circumstances described in situation three of the rev_rul under the facts described the foundations would not be subject_to tax under sec_507 and sections of the code accordingly based on the information furnished and the code and regulations as interpreted in revrul_2002_28 we rule as follows b's transfer of all its assets to c pursuant to the merger will be a transfer pursuant to sec_507 of the code and will not cause imposition of the termination_tax under sec_507 of the code b's transfer of all of its assets to c pursuant to the merger will be treated as a transfer of all of b’s assets to a private_foundation which is effectively controlled by the same persons which effectively control b thus pursuant to sec_1_507-3 of the regulations c will be treated as though c were b for purposes of chapter of the code further c'will succeed to the aggregate tax benefits of b including b’s sec_4942 excess distributions carry forwards b and c will not be subject_to tax under chapter as a result of the merger because the merger will not be an act of self-dealing under sec_4941 will not result in excess_business_holdings of a private_foundation under sec_4943 will not be a jeopardy investment under sec_4944 will not be a taxable_expenditure under sec_4945 and will not generate any gain_or_loss for purposes of computing net_investment_income under sec_4940 of the code c's distributable_amount under sec_4942 for its taxable_year in which the proposed transfer occurs will be increased by b’s distributable_amount for its taxable_year in which the proposed transfer occurs as if c had held the assets of b for c’s entire tax_year all qualifying distributions made by c during the entire year and all qualifying distributions made by b during its tax_year in which the proposed transfer occurs will be treated as if made by c thus b’s distribution_requirements under sec_4942 of the code in the tax_year of the proposed transfer may be fulfilled by c the merger described above will not affect the status of b or c under sec_501 or sec_509 of the code r after the proposed merger and transfer of assets and once b files a notice of its termination with the service b will no longer be required to file annual information returns for future years we are informing the your organization’s permanent records te_ge office of this action please keep a copy of this ruling in this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent lieut eonnineauseeanetmes ee ‘cracls sore ssrn bsr cr asses if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely gerald v sack manager exempt_organizations technical group
